Exhibit 10.2

 

 

EXECUTION COPY

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 

 

 

SALE AND CONTRIBUTION AGREEMENT

 

 

by and between

 

 

HERCULES CAPITAL, INC.,
as the Seller

 

 

and

 

 

HERCULES CAPITAL FUNDING 2019-1 LLC,
as the Trust Depositor

 

 

Dated as of January 22, 2019

 

 

 

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 

Hercules Capital Funding Trust 2019-1

Asset-Backed Notes

 

 

 

 

--------------------------------------------------------------------------------

 

 

Table of Contents

 

Page 

 

ARTICLE I DEFINITIONS

1

Section 1.01

Definitions

1

Section 1.02

Other Terms

4

Section 1.03

Computation of Time Periods

4

Section 1.04

Interpretation

4

Section 1.05

References

5

Section 1.06

Calculations

5

ARTICLE II TRANSFERS

5

Section 2.01

Transfer of Loan Assets

5

Section 2.02

Conditions to Transfer of Loan Assets to the Trust Depositor

7

Section 2.03

Acceptance by the Trust Depositor

8

Section 2.04

Conveyance of Substitute Loans

8

Section 2.05

Conveyance of Additional Loans

10

Section 2.06

Release of Excluded Amounts

11

Section 2.07

Delivery of Documents in the Loan File; Recording of Assignments of Mortgage

11

ARTICLE III REPRESENTATIONS AND WARRANTIES

12

Section 3.01

Representations and Warranties Regarding the Seller

12

Section 3.02

Representations and Warranties Regarding Each Loan and as to Certain Loans in
the Aggregate

16

Section 3.03

[Reserved]

17

Section 3.04

Representations and Warranties Regarding the Required Loan Documents

17

Section 3.05

[Reserved]

17

Section 3.06

Representations and Warranties Regarding the Trust Depositor

17

ARTICLE IV PERFECTION OF TRANSFER AND PROTECTION OF SECURITY INTERESTS

19

Section 4.01

Custody of Loans

19

Section 4.02

Filing

19

Section 4.03

Changes in Name, Organizational Structure or Location

19

Section 4.04

Costs and Expenses

19

Section 4.05

Sale Treatment

20

Section 4.06

Separateness from Trust Depositor

20

ARTICLE V COVENANTS OF THE ORIGINATOR

20

Section 5.01

Corporate Existence

20

Section 5.02

[Reserved]

20

Section 5.03

Security Interests

20

Section 5.04

Compliance with Law

21

 

-i-

--------------------------------------------------------------------------------

 

 

Table of Contents

(continued)

 

Page 

 

Section 5.05

Liability of Seller

21

Section 5.06

Limitation on Liability of Seller and Others

21

Section 5.07

Reserved

21

Section 5.08

Merger or Consolidation of Seller

21

Section 5.09

Delivery of Collections

21

Section 5.10

Underlying Custodial Agreements

21

ARTICLE VI REMEDIES UPON MISREPRESENTATION

22

Section 6.01

Repurchases of, or Substitution for, Loans for Breach of Representations and
Warranties

22

Section 6.02

Reassignment of Repurchased Substituted Loans or Acquired Additional Loans

22

ARTICLE VII INDEMNIFICATION BY THE ORIGINATOR

23

Section 7.01

Indemnification

23

Section 7.02

Liabilities to Obligors

23

Section 7.03

Operation of Indemnities

23

ARTICLE VIII MISCELLANEOUS

24

Section 8.01

Amendment

24

Section 8.02

Governing Law

25

Section 8.03

Notices

25

Section 8.04

Severability of Provisions

28

Section 8.05

Third Party Beneficiaries

28

Section 8.06

Counterparts

28

Section 8.07

Headings

28

Section 8.08

No Bankruptcy Petition; Disclaimer

28

Section 8.09

Jurisdiction

29

Section 8.10

Prohibited Transactions with Respect to the Issuer

29

Section 8.11

No Partnership

29

Section 8.12

Successors and Assigns

29

Section 8.13

Duration of Agreement

29

Section 8.14

Limited Recourse

30

     

Exhibit A

Form of Assignment

A-1

Schedule A

Initial Loans

S-A-1

 

-ii-

--------------------------------------------------------------------------------

 

 

SALE AND CONTRIBUTION AGREEMENT

 

THIS SALE AND CONTRIBUTION AGREEMENT, dated as of January 22, 2019 (as amended,
modified, restated, waived, or supplemented from time to time, this
“Agreement”), is between HERCULES CAPITAL, INC., a Maryland corporation
(together with its successors and assigns, “Hercules,” and in its capacity as
originator, together with its successors and assigns, the “Seller”) and HERCULES
CAPITAL FUNDING 2019-1 LLC, a Delaware limited liability company (together with
its successors and assigns, the “Trust Depositor”).

 

WHEREAS, in the regular course of its business, the Seller originates and/or
otherwise acquires Loans;

 

WHEREAS, the Trust Depositor desires to acquire the Initial Loans (as defined
herein) from the Seller and may acquire from time to time thereafter certain
Substitute Loans, or during the Reinvestment Period, certain Additional Loans;

 

WHEREAS, it is a condition to the Trust Depositor’s acquisition of the Initial
Loans and any Substitute Loans or any Additional Loans from the Seller that the
Seller make certain representations, warranties and covenants regarding the
Initial Loan Assets for the benefit of the Trust Depositor as well as Hercules
Capital Funding Trust 2019-1, a Delaware statutory trust (the “Issuer”);

 

WHEREAS, on the Closing Date, the Trust Depositor will purchase and accept
assignment of the Initial Loan Assets and certain other assets from the Seller
as provided herein; and

 

WHEREAS, on the Closing Date, the Trust Depositor will sell, convey and assign
all its right, title and interest in the Initial Loan Assets, to the Issuer,
pursuant to a Sale and Servicing Agreement, dated as of the date hereof (as
amended, modified, restated, replaced, waived, substituted, supplemented or
extended from time to time, the “Sale and Servicing Agreement”), among Hercules,
as the seller and the servicer, the Trust Depositor, as the trust depositor, the
Issuer, as the issuer, and U.S. Bank National Association, as the trustee,
backup servicer, custodian and paying agent.

 

NOW, THEREFORE, based upon the above recitals, the mutual promises and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

 

ARTICLE I

DEFINITIONS

 

 

Section 1.01

Definitions.

 

Capitalized terms used but not defined in this Agreement shall have the meanings
attributed to such terms in the Sale and Servicing Agreement, unless the context
otherwise requires. In addition, as used herein, the following defined terms,
unless the context otherwise requires, shall have the following meanings:

 

 

--------------------------------------------------------------------------------

 

 

“Additional Loan Assets” means any assets acquired by the Trust Depositor after
the Closing date in connection with the conveyance of one or more Additional
Loans pursuant to Section 2.05, which assets shall include the Seller’s right,
title and interest in the following:

 

(a)     the Additional Loans listed in the related Subsequent List of Loans and
all monies due, to become due or paid in respect thereof accruing on and after
the applicable Additional Loan Cutoff Date and all Insurance Proceeds,
Liquidation Proceeds and other recoveries thereon, in each case as they arise
after the applicable Additional Loan Cutoff Date;

 

(b)     all security interests and Liens and Related Property subject thereto
from time to time purporting to secure payment by Obligors under such Loans;

 

(c)     all guaranties, indemnities and warranties, and other agreements or
arrangements of whatever character from time to time supporting or securing
payment of such Loans;

 

(d)     all collections and Records (including Computer Records) with respect to
the foregoing;

 

(e)     all documents relating to the applicable Loan Files; and

 

(f)     all income, payments, proceeds and other benefits of any and all of the
foregoing, including but not limited to, all accounts, cash and currency,
chattel paper, electronic chattel paper, tangible chattel paper, copyrights,
copyright licenses, equipment, fixtures, general intangibles, instruments,
commercial tort claims, deposit accounts, inventory, investment property, letter
of credit rights, software, supporting obligations, accessions, and other
property consisting of, arising out of, or related to the foregoing, but
excluding any Excluded Amounts with respect thereto.

 

“Indemnified Party” shall have the meaning provided in Section 7.01.

 

“Ineligible Loan” shall have the meaning provided in Section 6.01.

 

“Initial Loan Assets” means any assets acquired by the Trust Depositor from the
Seller on the Closing Date pursuant to Section 2.01, which assets shall include
the Seller’s right, title and interest in the following:

 

(a)     the Initial Loans, and all monies due, to become due or paid in respect
thereof accruing on and after the Cutoff Date and all Insurance Proceeds,
Liquidation Proceeds and other recoveries thereon, in each case as they arise
after the Cutoff Date;

 

(b)     all security interests and Liens and Related Property subject thereto
from time to time purporting to secure payment by Obligors under such Initial
Loans;

 

(c)     all guaranties, indemnities and warranties, and other agreements or
arrangements of whatever character from time to time supporting or securing
payment of such Initial Loans;

 

2

--------------------------------------------------------------------------------

 

 

(d)     the Transaction Accounts, together with all cash and investments in each
of the foregoing;

 

(e)     all collections and Records (including Computer Records) with respect to
the foregoing;

 

(f)     all documents relating to the applicable Loan Files; and

 

(g)     all income, payments, proceeds and other benefits of any and all of the
foregoing, including but not limited to, all accounts, cash and currency,
chattel paper, electronic chattel paper, tangible chattel paper, copyrights,
copyright licenses, equipment, fixtures, general intangibles, instruments,
commercial tort claims, deposit accounts, inventory, investment property, letter
of credit rights, software, supporting obligations, accessions, and other
property consisting of, arising out of, or related to the foregoing, but
excluding any Excluded Amounts with respect thereto.

 

“Initial Loans” means those Loans listed on Schedule A hereto, which Loans shall
be conveyed to the Trust Depositor on the Closing Date.

 

“Loan” means an individual loan to an Obligor, or any portion thereof, made by
the Seller.

 

“Loan Assets” means, collectively and as applicable, the Initial Loan Assets,
the Substitute Loan Assets and the Additional Loan Assets.

 

“Substitute Loan Assets” means any assets acquired by the Trust Depositor in
connection with a substitution of one or more Substitute Loans pursuant to
Section 2.04, which assets shall include the Seller’s right, title and interest
in the following:

 

(a)     the Substitute Loans listed in the related Subsequent List of Loans and
all monies due, to become due or paid in respect thereof accruing on and after
the applicable Substitute Loan Cutoff Date and all Insurance Proceeds,
Liquidation Proceeds and other recoveries thereon, in each case as they arise
after the applicable Substitute Loan Cutoff Date;

 

(b)     all security interests and Liens and Related Property subject thereto
from time to time purporting to secure payment by Obligors under such Loans;

 

(c)     all guaranties, indemnities and warranties, and other agreements or
arrangements of whatever character from time to time supporting or securing
payment of such Loans;

 

(d)     all collections and Records (including Computer Records) with respect to
the foregoing;

 

(e)     all documents relating to the applicable Loan Files; and

 

(f)     all income, payments, proceeds and other benefits of any and all of the
foregoing, including but not limited to, all accounts, cash and currency,
chattel paper, electronic chattel paper, tangible chattel paper, copyrights,
copyright licenses, equipment, fixtures, general intangibles, instruments,
commercial tort claims, deposit accounts, inventory, investment property, letter
of credit rights, software, supporting obligations, accessions, and other
property consisting of, arising out of, or related to the foregoing, but
excluding any Excluded Amounts with respect thereto.

 

3

--------------------------------------------------------------------------------

 

 

 

Section 1.02

Other Terms

 

All accounting terms used but not specifically defined herein shall be construed
in accordance with generally accepted accounting principles in the United
States. The symbol “$” shall mean the lawful currency of the United States of
America. All terms used in Article 9 of the UCC in the State of New York, and
not specifically defined herein, are used herein as defined in such Article 9.

 

 

Section 1.03

Computation of Time Periods.

 

Unless otherwise stated in this Agreement, in the computation of a period of
time from a specified date to a later specified date, the word “from” means
“from and including,” the words “to” and “until” each mean “to but excluding,”
and the word “within” means “from and excluding a specified date and to and
including a later specified date.”

 

 

Section 1.04

Interpretation.

 

In this Agreement, unless a contrary intention appears:

 

(a)     the singular number includes the plural number and vice versa;

 

(b)     reference to any Person includes such Person’s successors and assigns
but, if applicable, only if such successors and assigns are permitted by the
Transaction Documents;

 

(c)     reference to any gender includes each other gender;

 

(d)     reference to day or days without further qualification means calendar
days;

 

(e)     unless otherwise stated, reference to any time means New York, New York
time;

 

(f)     references to “writing” include printing, typing, lithography,
electronic or other means of reproducing words in a visible form;

 

(g)     reference to any agreement (including any Transaction Document),
document or instrument means such agreement, document or instrument as amended,
modified, supplemented, replaced, restated, waived or extended and in effect
from time to time in accordance with the terms thereof and, if applicable, the
terms of the other Transaction Documents, and reference to any promissory note
includes any promissory note that is an extension or renewal thereof or a
substitute or replacement therefor; and

 

(h)     reference to any Applicable Law means such Applicable Law as amended,
modified, codified, replaced or reenacted, in whole or in part, and in effect
from time to time, including rules and regulations promulgated thereunder and
reference to any Section or other provision of any Applicable Law means that
provision of such Applicable Law from time to time in effect and constituting
the substantive amendment, modification, codification, replacement or
reenactment of such Section or other provision.

 

4

--------------------------------------------------------------------------------

 

 

 

Section 1.05

References.

 

All section references (including references to the Preamble), unless otherwise
indicated, shall be to Sections (and the Preamble) in this Agreement.

 

 

Section 1.06

Calculations.

 

Except as otherwise provided herein, all interest rate and basis point
calculations hereunder will be made on the basis of a 360 day year and the
actual days elapsed in the relevant period and will be carried out to at least
three decimal places.

 

ARTICLE II

TRANSFERS

 

 

Section 2.01

Transfer of Loan Assets.

 

(a)     The Seller shall sell, assign and convey Loan Assets to the Trust
Depositor pursuant to the terms and provisions hereof.

 

(b)     Subject to and upon the terms and conditions set forth herein, the
Seller hereby sells, transfers, assigns, sets over and otherwise conveys to the
Trust Depositor, for a purchase price equal to the fair market value of the Loan
Assets, a portion of which shall be paid by wire transfer of immediately
available funds and the remainder of which will be deemed to be a contribution
to the capital of the Trust Depositor, all the right, title and interest of the
Seller in and to the Initial Loan Assets.

 

To the extent the purchase price paid to the Seller for any Loan Assets is less
than the fair market value of such Loan Assets, the difference between such fair
market value and such purchase price shall be deemed to be a capital
contribution made by the Seller to the Trust Depositor on the Closing Date in
the case of the Initial Loans, as of the related Substitute Loan Cutoff Date in
the case of any Substitute Loans and as of the related Additional Loan Cutoff
Date in the case of any Additional Loans. For all purposes of this Agreement,
any contributed Loan Assets shall be treated the same as Loan Assets sold for
cash, including without limitation for purposes of Section 6.01.

 

(c)     The Seller and the Trust Depositor each acknowledge with respect to
itself that the representations and warranties of the Seller in Sections 3.01,
3.02 and 3.04 hereof and of the Trust Depositor in the Sale and Servicing
Agreement and in Section 3.06 hereof will run to and be for the benefit of the
Issuer and the Trustees, and the Issuer and the Trustees may enforce directly
(without joinder of the Trust Depositor when enforcing against the Seller) the
repurchase obligations of the Seller or the Trust Depositor, as applicable, with
respect to breaches of such representations and warranties that materially and
adversely affect the interest of any Noteholder as set forth in the Sale and
Servicing Agreement or in this Agreement.

 

5

--------------------------------------------------------------------------------

 

 

(d)     The sale, transfer, assignment, set-over and conveyance of the Loan
Assets by the Seller to the Trust Depositor pursuant to this Agreement does not
constitute and is not intended to result in a creation or an assumption by the
Trust Depositor of any obligation of the Seller in connection with the Loan
Assets, or any agreement or instrument relating thereto, including, without
limitation, (i) any obligation to any Obligor relating to any unfunded
commitment from the Seller, (ii) any taxes, fees, or other charges imposed by
any Governmental Authority and (iii) any insurance premiums that remain owing
with respect to any Loan Asset at the time such Loan Asset is sold hereunder.
Without limiting the foregoing, (x) the Trust Depositor does not assume any
obligation to purchase any additional notes or loans under agreements governing
the Loan Assets and (y) the sale, transfer, assignment, set-over and conveyance
of the Loan Assets by the Seller to the Trust Depositor pursuant to this
Agreement does not constitute and is not intended to result in a creation or an
assumption by the Trust Depositor or the Issuer of any obligation of the Seller
as lead agent, collateral agent or paying agent under any Agented Loan or
Co-Agented Loan.

 

(e)     The Seller and the Trust Depositor intend and agree that (i) the
transfer of the Loan Assets by the Seller to the Trust Depositor hereunder and
the transfer of the Loan Assets by the Trust Depositor to the Issuer under the
Sale and Servicing Agreement are each intended to be an absolute sale,
conveyance and transfer of ownership of the applicable Loan Assets, as the case
may be, rather than the mere granting of a security interest to secure a
borrowing and (ii) such Loan Assets shall not be part of the Seller’s or the
Trust Depositor’s estate in the event of a filing of a bankruptcy petition or
other action by or against such Person under any Insolvency Law. In the event,
however, that notwithstanding such intent and agreement, such transfers are
deemed to be a mere granting of a security interest to secure indebtedness, the
Seller shall be deemed to have granted (and as of the Closing Date hereby
grants) to the Trust Depositor and the Trust Depositor shall be deemed to have
granted and assigned (and as of the Closing Date hereby grants and assigns) to
the Issuer, as the case may be, a security interest in all right, title and
interest of the Seller or of the Trust Depositor, respectively, in such Loan
Assets, and this Agreement shall constitute a security agreement under
Applicable Law, securing the repayment of the purchase price paid hereunder, the
obligations and/or interests represented by the Securities, in the order and
priorities, and subject to the other terms and conditions of, this Agreement,
the Sale and Servicing Agreement, the Indenture and the Trust Agreement,
together with such other obligations or interests as may arise hereunder and
thereunder in favor of the parties hereto and thereto.

 

(f)     If any such transfer of the Loan Assets is deemed to be the mere
granting of a security interest to secure a borrowing, the Trust Depositor may,
to secure the Trust Depositor’s own borrowing under the Sale and Servicing
Agreement (to the extent that the transfer of the Loan Assets thereunder is
deemed to be a mere granting of a security interest to secure a borrowing),
repledge and reassign (i) all or a portion of the Loan Assets pledged to the
Trust Depositor by the Seller and with respect to which the Trust Depositor has
not released its security interest at the time of such pledge and assignment,
and (ii) all proceeds thereof. Such repledge and reassignment may be made by the
Trust Depositor with or without a repledge and reassignment by the Trust
Depositor of its rights under any agreement with the Seller, and without further
notice to or acknowledgment from the Seller. The Seller waives, to the extent
permitted by Applicable Law, all claims, causes of action and remedies, whether
legal or equitable (including any right of setoff), against the Trust Depositor
or any assignee of the Trust Depositor relating to such action by the Trust
Depositor in connection with the transactions contemplated by this Agreement and
the other Transaction Documents.

 

6

--------------------------------------------------------------------------------

 

 

(g)     The Seller and the Trust Depositor acknowledge and agree that, solely
for administrative convenience, any assignment agreement required to be executed
and delivered in connection with the transfer of an Initial Loan, Substitute
Loan or Additional Loan in accordance with the terms of related Underlying Loan
Agreements may reflect that the Seller or any Affiliate thereof is assigning
such Initial Loan, Substitute Loan or Additional Loan directly to the Issuer.
Nothing in such assignment agreements shall be deemed to impair the transfers of
the Loan Assets by the Seller to the Trust Depositor in accordance with the
terms of this Agreement and the subsequent transfer of the Loan Assets by the
Trust Depositor to the Issuer in accordance with the terms of the Sale and
Servicing Agreement.

 

 

Section 2.02

Conditions to Transfer of Loan Assets to the Trust Depositor.

 

On or before the Closing Date, the Seller shall deliver or cause to be delivered
to the Trust Depositor, the Owner Trustee and the Trustee each of the documents,
certificates and other items as follows:

 

(a)      a certificate of an officer of the Seller substantially in the form of
Exhibit C to the Sale and Servicing Agreement;

 

(b)     copies of resolutions of Hercules, as Seller and Servicer, approving the
execution, delivery and performance of this Agreement, the Transaction Documents
to which it is a party and the transactions contemplated hereunder and
thereunder, certified in each case by the Secretary or an Assistant Secretary of
Hercules;

 

(c)     officially certified evidence dated within 30 days of the Closing Date
of due formation and good standing of the Seller under the laws of the State of
Delaware;

 

(d)     the initial List of Loans, certified by an officer of the Seller,
together with an Assignment with respect to the Initial Loan Assets
substantially in the form of Exhibit A, attached hereto (along with the delivery
of any instruments and Loan Files as required under Section 2.07);

 

(e)     a letter from Pricewaterhouse Coopers LLP, a Delaware limited liability
partnership or another nationally recognized accounting firm, addressed to the
Seller and the Trust Depositor (with a copy to the Trustee and the Rating
Agency), stating that such firm has reviewed a sample of the Initial Loans and
performed specific procedures for such sample with respect to certain loan terms
and that identifies those Initial Loans that do not conform;

 

(f)     a UCC-1 financing statement, naming the Seller as seller or debtor,
naming the Trust Depositor as assignor, buyer or secured party and naming the
Issuer as assignee of assignor, buyer or secured party and describing the Loan
Assets being sold by it to the Trust Depositor as collateral, which financing
statement shall be filed on the Closing Date with the office of the Department
of Assessments and Taxation of the State of Maryland and in such other locations
as the Trust Depositor shall have required;

 

7

--------------------------------------------------------------------------------

 

 

(g)     an Officer’s Certificate listing the Servicer’s Servicing Officers;

 

(h)     a fully executed copy of each of the Transaction Documents;

 

(i)     except with respect to (i) Agented Loans, Co-Agented Loans, Third Party
Agented Loans and Participated Loans where the Seller (or a wholly-owned
subsidiary of the Seller) receives payments on behalf of or as agent for the
other lenders thereunder or where payments thereunder are made directly to such
other lenders on behalf of or as agent for the Seller (or a wholly-owned
subsidiary of the Seller) and (ii) Loans described in Section 7.01(d) of the
Sale and Servicing Agreement, the Servicer shall have notified and directed the
Obligor with respect to each such Loan to make all payments on the Loans,
whether by check, wire transfer, ACH or otherwise, directly to the Lockbox
Account; and

 

(j)     the Servicer shall have notified and directed each of Hercules’s
co-lenders under Co-Agented Loans and Third Party Agented Loans that receive
payments on behalf of the Seller, to transfer such payments received from the
Obligors with respect to such Loans to the Lockbox Account within one (1)
Business Day of receipt of such payments by such co-lender.

 

 

Section 2.03

Acceptance by the Trust Depositor.

 

On the Closing Date, if the conditions set forth in Section 2.02 have been
satisfied, the Seller shall deliver, on behalf of the Trust Depositor, to the
Trustee the Initial Loan Assets and such delivery to and acceptance by the
Trustee shall be deemed to be delivery to and acceptance by the Trust Depositor.

 

 

Section 2.04

Conveyance of Substitute Loans.

 

(a)     With respect to any Substitute Loans to be conveyed to the Issuer by the
Trust Depositor pursuant to Section 2.04 and Section 2.06 of the Sale and
Servicing Agreement, the Seller hereby sells, transfers, assigns, sets over and
otherwise conveys to the Trust Depositor, without recourse other than as
expressly provided herein (and the Trust Depositor shall purchase through cash
payment and/or by exchange of one or more related Loans released by the Issuer
to the Trust Depositor on the related Substitute Loan Cutoff Date), all the
right, title and interest of the Seller in and to such Substitute Loans and
Related Property.

 

The purchase price may equal, exceed or be less than the fair market value of
such Substitute Loan as of the related Substitute Loan Cutoff Date, plus in each
case accrued interest thereon. To the extent the purchase price of any
Substitute Loan is less than the fair market value thereof, the Seller will be
deemed to have made a capital contribution with respect to such excess to the
Trust Depositor. In the event that the Trust Depositor is no longer the sole
Certificateholder, the Trust Depositor will obtain the approval of an
independent pricing advisor prior to receiving any Substitute Loan from the
Seller.

 

(b)     [Reserved].

 

8

--------------------------------------------------------------------------------

 

 

(c)     The Seller shall transfer to the Trust Depositor hereunder the
applicable Substitute Loans and Related Property only upon the satisfaction of
each of the following conditions on or prior to the related Substitute Loan
Cutoff Date (in addition to the conditions set forth in Section 2.09 of the Sale
and Servicing Agreement):

 

(i)       the Seller shall have provided the Trust Depositor with timely notice
of such substitution, which shall be delivered no later than 11:00 a.m. on the
related Substitute Loan Cutoff Date;

 

(ii)      there shall have occurred, with respect to each such Substitute Loan,
a corresponding Substitution Event with respect to one or more Loans then in the
Collateral;

 

(iii)     the Seller and the Trust Depositor shall have delivered to the Issuer
and the Trustee a Subsequent List of Loans listing the applicable Substitute
Loans and an assignment agreement as required by the related Underlying Loan
Agreement indicating that the Issuer is the holder of the related Substitute
Loan;

 

(iv)     the Seller shall have deposited or caused to be deposited in the
Collection Account all Collections received by it with respect to the applicable
Substitute Loans on and after the related Substitute Loan Cutoff Date;

 

(v)      each of the representations and warranties made by the Seller pursuant
to Sections 3.02 and 3.04 applicable to the Substitute Loans shall be true and
correct as of the related Substitute Loan Cutoff Date;

 

(vi)     the Seller shall bear all incidental transaction costs incurred in
connection with a substitution effected pursuant to this Agreement and shall, at
its own expense, on or prior to the related Substitute Loan Cutoff Date,
indicate in its Computer Records that ownership of each Substitute Loan
identified on the Subsequent List of Loans has been sold by the Seller to the
Trust Depositor and by the Trust Depositor to the Issuer pursuant to the
Transfer and Servicing Agreements; and

 

(vii)    if such Substitute Loan is a Co-Agented Loan or a Third-Party Agented
Loan, the Servicer shall have notified and directed each of Hercules’s
co-lenders under such Substitute Loan that receive payments on behalf of the
Seller, to transfer such payments received from the Obligors with respect to
such Substitute Loan to the Lockbox Account within one (1) business day of
receipt of such payments by such co-lender.

 

(d)     The Servicer, the Issuer and the Trustee (at the request of the
Servicer) shall execute and deliver such instruments, consents or other
documents and perform all acts reasonably requested by the Servicer in order to
effect the transfer and release of any of the Issuer’s interests in the Loans
that are being substituted.

 

(e)     The Seller represents and warrants that each Substitute Loan is a
Qualified Substitute Loan as of the date such Substitute Loan is transferred to
the Trust Depositor hereunder.

 

9

--------------------------------------------------------------------------------

 

 

 

Section 2.05

Conveyance of Additional Loans.

 

(a)     With respect to any Additional Loans to be conveyed to the Issuer by the
Trust Depositor pursuant to Section 2.07 of the Sale and Servicing Agreement,
the Seller hereby sells, transfers, assigns, sets over and otherwise conveys to
the Trust Depositor, without recourse other than as expressly provided herein
(and the Trust Depositor shall purchase through cash payment and/or by exchange
of one or more related Loans released by the Issuer to the Trust Depositor on
the related Additional Loan Cutoff Date), all the right, title and interest of
the Seller in and to such Additional Loans and Related Property.

 

(b)     During the Reinvestment Period, the Seller shall transfer to the Trust
Depositor hereunder the applicable Additional Loans and Related Property only
upon the satisfaction of each of the following conditions on or prior to the
related Additional Loan Cutoff Date:

 

(i)       such Additional Loan is a Qualified Additional Loan as of the date
such Additional Loan is transferred to the Issuer;

 

(ii)      the Seller shall have provided the Trust Depositor with timely notice
of such acquisition, which shall be delivered no later than 11:00 a.m. on the
related Additional Loan Cutoff Date;

 

(iii)     the Seller and the Trust Depositor shall have delivered to the Issuer
and the Trustee a Subsequent List of Loans listing the applicable Additional
Loans and an assignment agreement as required by the related Underlying Loan
Agreement indicating that the Issuer is the holder of the related Additional
Loan;

 

(iv)     the Seller shall have deposited or caused to be deposited in the
Collection Account all Collections received by it with respect to the applicable
Additional Loans on and after the related Additional Loan Cutoff Date;

 

(v)      each of the representations and warranties made by the Seller pursuant
to Sections 3.02 and 3.04 applicable to the Additional Loans shall be true and
correct as of the related Additional Loan Cutoff Date;

 

(vi)    the Seller shall bear all incidental transaction costs incurred in
connection with and acquisition of Additional Loans effected pursuant to this
Agreement and shall, at its own expense, on or prior to the related Additional
Loan Cutoff Date, indicate in its Computer Records that ownership of each
Additional Loan identified on the Subsequent List of Loans has been sold by the
Seller to the Trust Depositor and by the Trust Depositor to the Issuer pursuant
to the Transfer and Servicing Agreements; and

 

(vii)   if such Additional Loan is a Co-Agented Loan or a Third-Party Agented
Loan, the Servicer shall have notified and directed each of Hercules’s
co-lenders under such Additional Loan that receive payments on behalf of the
Seller, to transfer such payments received from the Obligors with respect to
such Substitute Loan to the Lockbox Account within one (1) business day of
receipt of such payments by such co-lender.

 

10

--------------------------------------------------------------------------------

 

 

(c)     The Servicer, the Issuer and the Trustee (at the request of the
Servicer) shall execute and deliver such instruments, consents or other
documents and perform all acts reasonably requested by the Servicer in order to
effect the transfer and release of any of the Issuer’s interests in the Loans
that are being conveyed.

 

(d)     The Seller represents and warrants that each Additional Loan is a
Qualified Additional Loan as of the date such Additional Loan is transferred to
the Trust Depositor hereunder.

 

 

Section 2.06

Release of Excluded Amounts.

 

The parties acknowledge and agree that the Trust Depositor has no interest in
the Excluded Amounts. Immediately upon the release to the Trust Depositor by the
Issuer of any Excluded Amounts, the Trust Depositor hereby irrevocably agrees to
release to the Seller such Excluded Amounts, which release shall be automatic
and shall require no further act by the Trust Depositor; provided that the Trust
Depositor shall execute and deliver such instruments of release and assignment
or other documents, or otherwise confirm the foregoing release of such Excluded
Amounts, as may be reasonably requested by the Seller in writing.

 

 

Section 2.07

Delivery of Documents in the Loan File; Recording of Assignments of Mortgage.

 

(a)     Subject to the delivery requirements set forth in Section 2.07(b), the
Seller shall deliver, on behalf of the Trust Depositor, possession of all the
Loan Files to the Trustee (or the Custodian on its behalf) on behalf of and for
the account of the Noteholders. The Seller shall also identify on the List of
Loans (including any deemed amendment thereof associated with any Substitute
Loans or Additional Loans), whether by attached schedule or marking or other
effective identifying designation, all Loans that are evidenced by such
instruments.

 

(b)     With respect to each Loan in the Collateral, at least two (2) Business
Days before the Closing Date in the case of the Initial Loans, two (2) Business
Days before the related Substitute Loan Cutoff Date in the case of any
Substitute Loans and two (2) Business Days before the related Additional Loan
Cutoff Date in the case of any Additional Loans (or, in each case, such lesser
time as shall be acceptable to the Trustee), the Seller or the Trust Depositor
will deliver or cause to be delivered to the Trustee (or to the Custodian on its
behalf), to the extent not previously delivered, each of the documents in the
Loan File with respect to such Loan, provided, however, that, to the extent
required to be delivered pursuant to the Sale and Servicing Agreement as part of
the Required Loan Documents with respect to such Loan, the original recorded
Mortgage and the originals of all intervening assignments, if any, of the
Mortgage, in those instances where a copy thereof, certified as described in
clause (b)(iii)(x) of the definition of Required Loan Document, was delivered to
the Trustee as a Required Loan Document, will be delivered or caused to be
delivered within ten (10) Business Days after receipt thereof, and in any event
within one year after the Closing Date in the case of the Initial Loans, the
related Substitute Loan Cutoff Date in the case of any Substitute Loans and the
related Additional Loan Cutoff Date in the case of any Additional Loans.
Notwithstanding the proviso in the immediately preceding sentence, in those
instances where the public recording office retains the original Mortgage or any
intervening assignments of the Mortgage after it has been recorded, the Seller
or the Trust Depositor (as applicable) shall be deemed to have satisfied its
obligations hereunder upon delivery to the Trustee of a copy of such Mortgage or
intervening assignments of the Mortgage certified by the public recording office
to be a true copy of the recorded original thereof.

 

11

--------------------------------------------------------------------------------

 

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES

 

The Seller makes, and upon each conveyance of Substitute Loans and each
conveyance of Additional Loans, as applicable, is deemed to make, the
representations and warranties in Section 3.01 through Section 3.04, on which
the Trust Depositor will rely in conveying the Initial Loan Assets on the
Closing Date (any Substitute Loan Assets on the relevant Substitute Loan Cutoff
Date and any Additional Loan Asset on the relevant Additional Loan Cutoff Date)
to the Issuer, and on which the Issuer and the Securityholders will rely. The
Seller acknowledges that such representations and warranties are being made by
the Seller for the benefit of the Issuer and the Securityholders.

 

Such representations and warranties are given as of the execution and delivery
of this Agreement and as of the Closing Date (or Substitute Loan Cutoff Date or
Additional Loan Cutoff Date, as applicable), but shall survive the sale,
transfer and assignment of the Loan Assets to the Trust Depositor and the sale,
transfer and assignment of the Loan Assets by the Trust Depositor to the Issuer.
The repurchase obligation or substitution obligation of the Seller set forth in
Section 6.01 constitutes the sole remedy available for a breach of a
representation or warranty of the Seller set forth in Section 3.01 through
Section 3.04 of this Agreement.

 

 

Section 3.01

Representations and Warranties Regarding the Seller.

 

The Seller represents and warrants that:

 

(a)     Organization and Good Standing. The Seller is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Maryland and has the power to own its assets and to transact the business in
which it is currently engaged. The Seller is duly qualified to do business and
is in good standing in each jurisdiction in which the character of the business
transacted by it or properties owned or leased by it requires such qualification
and in which the failure so to qualify would reasonably be expected to have a
material adverse effect on the business, properties, assets, or condition
(financial or otherwise) of the Seller.

 

(b)     Authorization; Valid Sale; Binding Obligations. The Seller has the power
and authority to make, execute, deliver and perform this Agreement and the other
Transaction Documents to which it is a party and all of the transactions
contemplated under this Agreement and the other Transaction Documents to which
it is a party, and to create the Trust Depositor and cause the Trust Depositor
to make, execute, deliver and perform its obligations under this Agreement and
the other Transaction Documents to which the Trust Depositor is a party and has
taken all necessary corporate action to authorize the execution, delivery and
performance of this Agreement and the other Transaction Documents to which it is
a party. This Agreement shall effect a valid sale, transfer and assignment of or
grant of a security interest in the Loan Assets from the Seller to the Trust
Depositor, enforceable against the Seller and creditors of and purchasers from
the Seller. This Agreement and the other Transaction Documents to which the
Seller is a party constitute the legal, valid and binding obligation of the
Seller enforceable in accordance with their respective terms, except as
enforcement of such terms may be limited by applicable Insolvency Laws and
general principles of equity, whether considered in a suit at law or in equity.

 

12

--------------------------------------------------------------------------------

 

 

(c)     No Consent Required. The Seller is not required to obtain the consent of
any other party (other than (i) the filing of UCC financing statements and (ii)
those that it has already obtained) or any consent, license, approval or
authorization from, or registration or declaration with, any Governmental
Authority (other than those that it has already obtained) in connection with the
execution, delivery, performance, validity or enforceability of this Agreement
or the other Transaction Documents to which it is a party.

 

(d)     No Violations. The execution, delivery and performance by the Seller of
this Agreement and the other Transaction Documents to which it is a party, and
the consummation of the transactions contemplated hereby and thereby, will not
violate in any material respect any Applicable Law applicable to the Seller, or
conflict with, result in a default under or constitute a breach of the Seller’s
organizational documents or the material Contractual Obligations to which the
Seller is a party or by which the Seller or any of the Seller’s properties may
be bound, or result in the creation or imposition of any Lien of any kind upon
any of its properties pursuant to the terms of any such material Contractual
Obligations, other than as contemplated by the Transaction Documents.

 

(e)     Litigation. No litigation or administrative proceeding of or before any
court, tribunal or governmental body is currently pending, or to the knowledge
of the Seller threatened, against the Seller or any of its properties or with
respect to this Agreement or the other Transaction Documents to which it is a
party or the Securities (1) that, if adversely determined, would in the
reasonable judgment of the Seller be expected to have a material adverse effect
on the business, properties, assets or condition (financial or otherwise) of the
Seller or the transactions contemplated by this Agreement or the other
Transaction Documents to which the Seller is a party or (2) seeking to adversely
affect the federal income tax or other federal, state or local tax attributes of
the Certificate or Notes.

 

(f)     Solvency. The Seller, at the time of and after giving effect to each
conveyance of Loan Assets hereunder, is Solvent on and as of the date thereof.

 

(g)     Taxes. The Seller has filed or caused to be filed all tax returns which,
to its knowledge, are required to be filed and has paid all taxes shown to be
due and payable on such returns or on any assessments made against it or any of
its property and all other taxes, fees or other charges imposed on it or any of
its property by any Governmental Authority (other than any amount of tax due,
the validity of which is currently being contested in good faith by appropriate
proceedings and with respect to which reserves in accordance with generally
accepted accounting principles have been provided on the books of the Seller);
no tax Lien has been filed and, to the Seller’s knowledge, no claim is being
asserted, with respect to any such tax, fee or other charge.

 

13

--------------------------------------------------------------------------------

 

 

(h)     Place of Business; No Changes. The Seller’s location (within the meaning
of Article 9 of the UCC) is the State of Maryland. The Seller has not changed
its name, whether by amendment of its Certificate of Incorporation, by
reorganization or otherwise, within the four months preceding the Closing Date.
The Seller has not changed its location within the four months preceding the
Closing Date.

 

(i)     Not an Investment Company. The Seller is not and, after giving effect to
the transactions contemplated by the Transaction Documents, will not be required
to be registered as an “investment company” under the 1940 Act.

 

(j)     Sale Treatment. Other than for accounting and tax purposes, the Seller
has treated the transfer of the Loan Assets to the Trust Depositor for all
purposes as a sale and purchase on all of its relevant books and records and
other applicable documents.

 

(k)     Security Interest.

 

(i)       This Agreement creates a valid and continuing security interest (as
defined in the applicable UCC) in favor of the Trust Depositor in all right,
title and interest of the Seller in the Loan Assets, which security interest is
prior to all other Liens (except for Permitted Liens), and is enforceable as
such against creditors of and purchasers from the Seller;

 

(ii)      the Loan Assets, along with the related Loan Files, constitute
“general intangibles,” “instruments,” “accounts,” “investment property,” or
“chattel paper,” within the meaning of the applicable UCC;

 

(iii)     the Seller owns and has, and upon the sale and transfer thereof by the
Seller to the Trust Depositor, the Trust Depositor will have good and marketable
title to the Loan Assets free and clear of any Lien (other than Permitted
Liens), claim or encumbrance of any Person;

 

(iv)     the Seller has received all consents and approvals required by the
terms of the Loan Assets to the sale of the Loan Assets hereunder to the Trust
Depositor;

 

(v)      the Seller has caused the filing of all appropriate financing
statements in the proper filing office in the appropriate jurisdictions under
Applicable Law in order to perfect the security interest in the Loan Assets
granted to the Trust Depositor under this Agreement to the extent perfection can
be achieved by filing a financing statement;

 

(vi)     other than the security interest granted to the Trust Depositor
pursuant to this Agreement, the Seller has not pledged, assigned, sold, granted
a security interest in or otherwise conveyed any of the Loan Assets. The Seller
has not authorized the filing of and is not aware of any financing statements
naming the Seller as debtor that include a description of collateral covering
the Loan Assets other than any financing statement (A) relating to the security
interest granted to the Trust Depositor under this Agreement, or (B) that has
been terminated or for which a release or partial release has been filed. The
Seller is not aware of the filing of any judgment or tax Lien filings against
the Seller;

 

14

--------------------------------------------------------------------------------

 

 

(vii)     all original executed copies of each Underlying Note (if any) that
constitute or evidence the Loan Assets have been delivered to the Trustee;

 

(viii)   the Seller has received a written acknowledgment from the Trustee that
the Trustee or its bailee is holding any Underlying Notes that constitute or
evidence any Loan Assets solely on behalf of and for the benefit of the
Securityholders; and

 

(ix)     none of the Underlying Notes that constitute or evidence any Loan
Assets has any marks or notations indicating that they have been pledged,
assigned or otherwise conveyed to any Person other than the Trust Depositor.

 

(l)     Value Given. The cash payments and the corresponding increase in the
Seller’s equity interest in the Trust Depositor received by the Seller in
respect of the purchase price of the Loan Assets sold hereunder constitute
reasonably equivalent value in consideration for the transfer to the Trust
Depositor of such Loan Assets under this Agreement, such transfer was not made
for or on account of an antecedent debt owed by the Seller to the Trust
Depositor, and such transfer was not and is not voidable or subject to avoidance
under any Insolvency Law.

 

(m)     No Defaults. The Seller is not in default with respect to any order or
decree of any court or any order, regulation or demand of any federal, state,
municipal or governmental agency, which default would reasonably be expected to
have consequences that would materially and adversely affect the condition
(financial or otherwise) or operations of the Seller or its respective
properties or might have consequences that would materially and adversely affect
its performance hereunder.

 

(n)     Bulk Transfer Laws. The transfer, assignment and conveyance of the Loan
Assets by the Seller pursuant to this Agreement are not subject to the bulk
transfer laws or any similar statutory provisions in effect in any applicable
jurisdiction.

 

(o)     Origination and Collection Practices. The origination and collection
practices used by the Seller and any of its Affiliates with respect to each Loan
have been consistent with the Servicing Standard and have complied in all
material respects with the Credit and Collection Policy.

 

(p)     Lack of Intent to Hinder, Delay or Defraud. Neither the Seller nor any
of its Affiliates sold, or will sell, any interest in any Loan Asset with any
intent to hinder, delay or defraud any of their respective creditors.

 

(q)     Nonconsolidation. The Seller conducts its affairs such that the Trust
Depositor would not be substantively consolidated in the estate of the Seller
and their respective separate existences would not be disregarded in the event
of the Seller’s bankruptcy.

 

(r)     Accuracy of Information. All written factual information heretofore
furnished by the Seller for purposes of or in connection with this Agreement or
the other Transaction Documents to which the Seller is a party, or any
transaction contemplated hereby or thereby is, and all such written factual
information hereafter furnished by the Seller to any party to the Transaction
Documents will be, true and accurate in all material respects, on the date such
information is stated or certified; provided that the Seller shall not be
responsible for any factual information furnished to it by any third party not
affiliated with it, or the Trust Depositor or the Servicer, except to the extent
that a Responsible Officer of the Seller has actual knowledge that such factual
information is inaccurate in any material respect.

 

15

--------------------------------------------------------------------------------

 

 

The representations and warranties set forth in Section 3.01(k) may not be
waived by any Person and shall survive the termination of this Agreement. The
Seller and the Trust Depositor shall provide the Rating Agency with prompt
written notice upon obtaining knowledge of any breach of the representations and
warranties set out in Section 3.01(k).

 

 

Section 3.02

Representations and Warranties Regarding Each Loan and as to Certain Loans in
the Aggregate.

 

The Seller represents and warrants (x) with respect to Section 3.02(a), Section
3.02(b), Section 3.02(d) and Section 3.02(e), as to each Initial Loan as of the
Closing Date, as of the related Substitute Loan Cutoff Date with respect to each
Substitute Loan and as of the related Additional Loan Cutoff Date with respect
to each Additional Loan, and (y) with respect to Section 3.02(c), as to the
Initial Loans in the aggregate as of the Closing Date, as of the related
Substitute Loan Cutoff Date with respect to Substitute Loans and as of the
related Additional Loan Cutoff Date with respect to Additional Loans (after
giving effect to the addition of such Substitute Loans and Additional Loans to
the Collateral), that:

 

(a)     List of Loans. The information set forth in the List of Loans attached
to the Sale and Servicing Agreement as Exhibit G (as the same may be amended or
deemed amended in respect of a conveyance of Substitute Loans on the related
Substitute Loan Cutoff Date or Additional Loans on the related Additional Loan
Cutoff Date) is true, complete and correct.

 

(b)     Eligible Loan. Each Initial Loan, each Substitute Loan and each
Additional Loan satisfies the criteria for the definition of Eligible Loan set
forth in the Sale and Servicing Agreement.

 

(c)     No Liens. Each Initial Loan, each Substitute Loan and each Additional
Loan is free and clear of all Liens, other than Permitted Liens, and, to the
Seller’s knowledge, no offsets, defenses or counterclaims against the Seller
have been asserted or threatened with respect to such Initial Loan, such
Substitute Loan and such Additional Loan, respectively.

 

(d)     Security Interest. Each Initial Loan, each Substitute Loan and each
Additional Loan is secured by a first priority perfected security interest in
certain property of the related Obligor identified in the loan documentation in
favor of the Seller, as registered lienholder, or the Seller has taken all
necessary action with respect to each Initial Loan, each Substitute Loan and
each Additional Loan to secure a first priority perfected security interest in
such property.

 

(e)     Compliance with Law. Each Initial Loan, each Substitute Loan and each
Additional Loan complies in all material respects, as of such date and as of the
date on which it was originated, with applicable federal and state laws.

 

16

--------------------------------------------------------------------------------

 

 

 

Section 3.03

[Reserved].

 

 

Section 3.04

Representations and Warranties Regarding the Required Loan Documents.

 

The Seller represents and warrants on the Closing Date with respect to the
Initial Loans (or as of the related Substitute Loan Cutoff Date, with respect to
Substitute Loans, or as of the related Additional Loan Cutoff Date, with respect
to Additional Loans), that except as otherwise provided in Section 2.07, the
Required Loan Documents and each other item included in the Loan File for each
Initial Loan (or Substitute Loan or Additional Loan, as applicable) are in the
possession of the Trustee or the Custodian, on behalf of the Trustee.

 

 

Section 3.05

[Reserved].

 

 

Section 3.06

Representations and Warranties Regarding the Trust Depositor.

 

By its execution of this Agreement, the Trust Depositor represents and warrants
to the Seller that:

 

(a)     Organization and Good Standing. The Trust Depositor is a limited
liability company duly organized, validly existing and in good standing under
the laws of Delaware and has the power to own its assets and to transact the
business in which it is currently engaged. The Trust Depositor is duly qualified
to do business as and is in good standing in each jurisdiction in which the
character of the business transacted by it or properties owned or leased by it
requires such qualification and in which the failure so to qualify would have a
material adverse effect on the business, properties, assets or condition
(financial or other) of the Trust Depositor or the Issuer.

 

(b)     Authorization; Valid Sale; Binding Obligations. The Trust Depositor has
the power and authority to make, execute, deliver and perform this Agreement and
the other Transaction Documents to which it is a party and all of the
transactions contemplated under this Agreement and the other Transaction
Documents to which it is a party, and to create the Issuer and cause it to make,
execute, deliver and perform its obligations under this Agreement and the other
Transaction Documents to which the Issuer is a party, and the Trust Depositor
has taken all necessary limited liability company action to authorize the
execution, delivery and performance of this Agreement and the other Transaction
Documents to which it is a party and to cause the Issuer to be created. This
Agreement shall effect a valid sale, transfer and assignment of or grant of a
security interest in the Loan Assets from the Seller to the Trust Depositor.
This Agreement and the other Transaction Documents to which the Trust Depositor
is a party constitute the legal, valid and binding obligation of the Trust
Depositor enforceable in accordance with their respective terms, except as
enforcement of such terms may be limited by applicable Insolvency Laws and
general principles of equity, whether considered in a suit at law or in equity.

 

(c)     No Consent Required. The Trust Depositor is not required to obtain the
consent of any other party (other than those that it has already obtained) or
any consent, license, approval or authorization from, or registration or
declaration with, any Governmental Authority (other than those that it has
already obtained) in connection with the execution, delivery, performance,
validity or enforceability of this Agreement or the other Transaction Documents
to which it is a party.

 

17

--------------------------------------------------------------------------------

 

 

(d)     No Violations. The execution, delivery and performance by the Trust
Depositor of this Agreement and the other Transaction Documents to which it is a
party, and the consummation of the transactions contemplated hereby and thereby,
will not violate in any material respect any Applicable Law applicable to the
Trust Depositor, or conflict with, result in a default under or constitute a
breach of the Trust Depositor’s organizational documents or any material
Contractual Obligations to which the Trust Depositor is a party or by which the
Trust Depositor or any of the Trust Depositor’s properties may be bound, or
result in the creation or imposition of any Lien of any kind upon any of its
properties pursuant to the terms of any such material Contractual Obligations,
other than as contemplated by the Transaction Documents.

 

(e)     Litigation. No litigation or administrative proceeding of or before any
court, tribunal or governmental body is currently pending, or to the knowledge
of the Trust Depositor threatened, against the Trust Depositor or any of its
properties or with respect to this Agreement, any other Transaction Documents to
which it is a party or the Securities (i) that, if adversely determined, would
in the reasonable judgment of the Trust Depositor be expected to have a material
adverse effect on the business, properties, assets or condition (financial or
otherwise) of the Trust Depositor or the Issuer or the transactions contemplated
by this Agreement or any other Transaction Documents to which the Trust
Depositor is a party or (ii) seeking to adversely affect the federal income tax
or other federal, state or local tax attributes of the Securities.

 

(f)     Solvency. The Trust Depositor, at the time of, and after giving effect
to each conveyance of Loan Assets hereunder and under the Sale and Servicing
Agreement, is Solvent.

 

(g)     Taxes. The Trust Depositor has filed or caused to be filed all tax
returns which, to its knowledge, are required to be filed and has paid all taxes
shown to be due and payable on such returns or on any assessments made against
it or any of its property and all other taxes, fees or other charges imposed on
it or any of its property by any Governmental Authority (other than any amount
of tax due, the validity of which is currently being contested in good faith by
appropriate proceedings and with respect to which reserves in accordance with
generally accepted accounting principles have been provided on the books of the
Trust Depositor); no tax Lien has been filed and, to the Trust Depositor’s
knowledge, no claim is being asserted, with respect to any such tax, fee or
other charge.

 

(h)     Place of Business; No Changes. The Trust Depositor’s location (within
the meaning of Article 9 of the UCC) is the State of Delaware. The Trust
Depositor has not changed its name, whether by amendment of its certificate of
formation, by reorganization or otherwise, and has not changed its location,
within the four months preceding the Closing Date.

 

(i)     Not an Investment Company. The Trust Depositor is not and, after giving
effect to the transactions contemplated by the Transaction Documents, will not
be required to be registered as an “investment company” within the meaning of
the 1940 Act.

 

18

--------------------------------------------------------------------------------

 

 

(j)     Sale Treatment. Other than for accounting and tax purposes, the Trust
Depositor has treated the transfer of Loan Assets from the Seller for all
purposes as a sale and purchase on all of its relevant books and records and
other applicable documents.

 

ARTICLE IV

PERFECTION OF TRANSFER AND
PROTECTION OF SECURITY INTERESTS

 

 

Section 4.01

Custody of Loans.

 

The contents of each Loan File shall be held in the custody of the Custodian (on
behalf of the Trustee) under the terms of the Sale and Servicing Agreement for
the benefit of, and as agent for, the Securityholders.

 

 

Section 4.02

Filing.

 

On the Closing Date, the Seller shall cause the UCC financing statement(s)
referred to in Section 2.02(f) hereof to be filed. Notwithstanding the
obligations of the Seller set forth in the preceding sentence, the Trust
Depositor hereby authorizes the Servicer to prepare and file, at the expense of
the Seller, such UCC financing statements (including but not limited to renewal,
continuation or in lieu statements) and amendments or supplements thereto or
other instruments as the Servicer may from time to time deem necessary or
appropriate in order to perfect and maintain the security interest granted
hereunder in accordance with the UCC.

 

 

Section 4.03

Changes in Name, Organizational Structure or Location.

 

(a)     During the term of this Agreement, the Seller shall not change its name,
principal place of business, form of organization, existence, state of formation
or location without first giving at least 30 days’ prior written notice to the
Trust Depositor and Servicer.

 

(b)     If any change in the Seller’s name, form of organization, existence,
state of formation, location or other action would make any financing or
continuation statement or notice of ownership interest or Lien relating to any
Initial Loan Asset, Substitute Loan Asset, or Additional Loan Asset seriously
misleading within the meaning of applicable provisions of the UCC or any title
statute, the Seller, or the Servicer on its behalf, no later than five (5)
Business Days after the effective date of such change, shall file such
amendments as may be required (including, but not limited to, any filings and
other acts necessary or advisable under the UCC of each relevant jurisdiction)
to preserve and protect the Trust Depositor’s, the Issuer’s and the Trustee’s
interests in the Initial Loan Assets, any Substitute Loan Assets, any Additional
Loan Asset and the proceeds thereof.

 

 

Section 4.04

Costs and Expenses.

 

The initial Servicer will be obligated to pay all reasonable costs and
disbursements in connection with the perfection and the maintenance of
perfection, as against all third parties, of the Trust Depositor’s and Issuer’s
right, title and interest in and to the Initial Loan Assets, the Substitute Loan
Assets and the Additional Loan Assets (including, without limitation, the
security interests in the Related Property related thereto and the security
interests provided for in the Indenture); provided that to the extent permitted
by the Underlying Loan Agreements, the Servicer may seek reimbursement for such
costs and disbursements from the related Obligors.

 

19

--------------------------------------------------------------------------------

 

 

 

Section 4.05

Sale Treatment.

 

Other than for accounting and tax purposes, the Seller shall treat the transfer
of Loan Assets made hereunder for all purposes as a sale and purchase on all of
its relevant books and records.

 

 

Section 4.06

Separateness from Trust Depositor.

 

The Seller agrees to take or refrain from taking or engaging in with respect to
the Trust Depositor, each of the actions or activities specified in the
“substantive consolidation” opinion of Dechert LLP (including any certificates
of the Seller delivered in connection therewith) delivered on the Closing Date,
upon which the conclusions therein are based.

 

ARTICLE V     

COVENANTS OF THE ORIGINATOR

 

 

Section 5.01

Corporate Existence.

 

During the term of this Agreement, the Seller will keep in full force and effect
its existence, rights and franchises as a corporation under the laws of the
jurisdiction of its formation and will obtain and preserve its qualification to
do business in each jurisdiction in which such qualification is or shall be
necessary to protect the validity and enforceability of this Agreement, the
other Transaction Documents and each other instrument or agreement necessary or
appropriate for the proper administration of this Agreement and the transactions
contemplated hereby. In addition, all transactions and dealings between the
Seller and the Trust Depositor will be conducted on an arm’s-length basis.

 

 

Section 5.02

[Reserved].

 

 

Section 5.03

Security Interests.

 

The Seller will not sell, pledge, assign or transfer to any Person other than
the Trust Depositor, or grant, create, incur, assume or suffer to exist any Lien
on any Loan in the Collateral or its interest in any Related Property, other
than the Lien granted to the Trust Depositor, whether now existing or hereafter
transferred to the Trust Depositor, or as otherwise expressly contemplated by
this Agreement. The Seller will promptly notify the Trust Depositor upon
obtaining knowledge of the existence of any Lien on any Loan in the Collateral
or its interest in any Related Property; and the Seller shall defend the right,
title and interest of the Trust Depositor in, to and under the Loans in the
Collateral and the Trust Depositor’s interest in any Related Property, against
all claims of third parties; provided that nothing in this Section 5.03 shall
prevent or be deemed to prohibit the Seller from suffering to exist Permitted
Liens upon any of the Loans in the Collateral or its interest in any Related
Property.

 

20

--------------------------------------------------------------------------------

 

 

 

Section 5.04

Compliance with Law.

 

The Seller hereby agrees to comply in all material respects with all Applicable
Law applicable to the Seller except where the failure to do so would not
reasonably be expected to have a material adverse effect on the Securityholders.

 

 

Section 5.05

Liability of Seller.

 

The Seller shall be liable in accordance herewith only to the extent of the
obligations specifically undertaken by the Seller under this Agreement.

 

 

Section 5.06

Limitation on Liability of Seller and Others.

 

The Seller and any director, officer, employee or agent of the Seller may rely
in good faith on any document of any kind, prima facie properly executed and
submitted by the appropriate Person respecting any matters arising hereunder.
The Seller shall not be under any obligation to appear in, prosecute or defend
any legal action that shall not be incidental to its obligations under this
Agreement, and that in its opinion may involve it in any expense or liability.

 

 

Section 5.07

Reserved.

 

 

Section 5.08

Merger or Consolidation of Seller.

 

Any Person into which the Seller may be merged or consolidated, or any Person
resulting from such merger, conversion or consolidation to which the Seller is a
party, or any Person succeeding to substantially all of the business or
substantially all of the lending business of the Seller shall be the successor
to the Seller hereunder, without execution or filing of any paper or any further
act on the part of any of the parties hereto, notwithstanding anything herein to
the contrary; provided that if the Seller is the Servicer at the time of such
merger, conversion, consolidation or sale, such transaction meets the
requirements set forth in Section 5.13 of the Sale and Servicing Agreement.

 

 

Section 5.09

Delivery of Collections.

 

The Seller agrees to deposit into the Collection Account promptly (but in no
event later than two (2) Business Days after receipt) all Collections received
by the Seller in respect of any Initial Loan, Substitute Loan or Additional
Loan, for application in accordance with Section 7.06 of the Sale and Servicing
Agreement.

 

 

Section 5.10

Underlying Custodial Agreements.

 

The Seller agrees to fully cooperate with the Trust Depositor, the Issuer and
the Trustee, and from and after the occurrence and during the continuance of an
Event of Default or Servicer Default to take such actions as may be requested in
the reasonable discretion of the Trustee, under any Underlying Loan Agreements.
The Seller further agrees to fully cooperate with the Trust Depositor, the
Issuer and the Trustee, and from and after the occurrence and during the
continuance of an Event of Default or Servicer Default to take such actions as
may be requested in the sole and absolute discretion of the Trustee to cause to
be defended, enforced, preserved and protected the rights and privileges of the
Trust Depositor, the Issuer, the Trustee and the Secured Parties under or with
respect to the Underlying Loan Agreements and any underlying loan documents or
other collateral held by the underlying custodians.

 

21

--------------------------------------------------------------------------------

 

 

ARTICLE VI

REMEDIES UPON MISREPRESENTATION

 

 

Section 6.01

Repurchases of, or Substitution for, Loans for Breach of Representations and
Warranties.

 

Upon a discovery by a Responsible Officer of the Trust Depositor, a Responsible
Officer of the Servicer, the Backup Servicer or any subservicer, a Responsible
Officer of the Owner Trustee or a Responsible Officer of the Trustee of a breach
of a representation or warranty as set forth in Section 3.01, Section 3.02 or
Section 3.04 or as made or deemed made relating to any Initial Loan, Substitute
Loan or Additional Loan, as applicable, that materially and adversely affects
the interests of the Securityholders (each such Loan with respect to which such
breach exists, an “Ineligible Loan”), the party discovering such breach or
failure shall give prompt written notice to the other parties to this Agreement;
provided that neither the Owner Trustee, the Backup Servicer, nor the Trustee
shall have a duty or obligation (i) to inquire or to investigate the breach of
any of such representations or warranties or (ii) to determine if such breach
materially and adversely affects the interests of the Securityholders. Within 30
days of the earlier of (x) its discovery or (y) its receipt of notice of any
breach of a representation or warranty, the Seller shall (a) promptly cure such
breach in all material respects, (b) repurchase each such Ineligible Loan by
depositing in the Lockbox Account, for further credit to the Collection Account,
within such 30 day period, an amount equal to the Transfer Deposit Amount for
such Ineligible Loan, or (c) remove such Initial Loan, Substitute Loan or
Additional Loan from the Collateral, deposit the Transfer Deposit Amount with
respect to such Loan into the Lockbox Account, for further credit to the
Collection Account, and, not later than the date a repurchase of such affected
Loan would be required hereunder, effect a substitution for such affected Loan
with a Substitute Loan in accordance with the substitution requirements set
forth in Section 2.04.

 

 

Section 6.02

Reassignment of Repurchased Substituted Loans or Acquired Additional Loans

 

Upon receipt by the Trustee for deposit in the Collection Account of the amounts
described in Section 6.01 (or upon the Substitute Loan Cutoff Date related to a
Substitute Loan described in Section 6.01 or the Additional Loan Cutoff Date
related to an Additional Loan described in Section 6.01), and upon receipt of an
Officer’s Certificate of the Servicer in the form attached as Exhibit F to the
Sale and Servicing Agreement, the Trustee and the Issuer shall assign to the
Trust Depositor and the Trust Depositor shall assign to the Seller all of the
Trustee’s and the Issuer’s (or Trust Depositor’s, as applicable) right, title
and interest in the Initial Loans, Substitute Loans or Additional Loans being
repurchased or substituted for the related Loan Assets without recourse,
representation or warranty. Such reassigned Initial Loan, Substitute Loan or
Additional Loan shall no longer thereafter be included in any calculations of
Outstanding Loan Balances or otherwise be deemed a part of the Collateral.

 

22

--------------------------------------------------------------------------------

 

 

ARTICLE VII

INDEMNIFICATION BY THE ORIGINATOR

 

 

Section 7.01

Indemnification.

 

The Seller agrees to indemnify, defend and hold harmless the Trust Depositor,
its officers, directors, employees and agents (any one of which is an
“Indemnified Party”) from and against any and all claims, losses, penalties,
fines, forfeitures, judgments (provided that any indemnification for damages is
limited to actual damages, not consequential, special or punitive damages),
reasonable legal fees and related costs and any other reasonable costs, fees and
expenses that such Person may sustain as a result of the Seller’s fraud or the
failure of the Seller to perform its duties in compliance in all material
respects with the terms of this Agreement, except to the extent arising from
gross negligence, willful misconduct or fraud by the Person claiming
indemnification. Any Person seeking indemnification hereunder shall promptly
notify the Seller if such Person receives a complaint, claim, compulsory process
or other notice of any loss, claim, damage or liability giving rise to a claim
of indemnification hereunder but failure to provide such notice shall not
relieve the Seller of its indemnification obligations hereunder unless the
Seller is deprived of material substantive or procedural rights or defenses as a
result thereof. The Seller shall assume (with the consent of the Indemnified
Party, such consent not to be unreasonably withheld) the defense and any
settlement of any such claim and pay all expenses in connection therewith,
including reasonable counsel fees, and promptly pay, discharge and satisfy any
judgment or decree which may be entered against the Indemnified Party in respect
of such claim. If the consent of the Indemnified Party required in the
immediately preceding sentence is unreasonably withheld, the Seller shall be
relieved of its indemnification obligations hereunder with respect to such
Person. The parties agree that the provisions of this Section 7.01 shall not be
interpreted to provide recourse to the Seller against loss by reason of the
bankruptcy, insolvency or lack of creditworthiness of an Obligor with respect to
an Initial Loan, Substitute Loan or Additional Loan. The Seller shall have no
liability for making indemnification hereunder to the extent any such
indemnification constitutes recourse for uncollectible or uncollected Initial
Loans, Substitute Loans or Additional Loans.

 

 

Section 7.02

Liabilities to Obligors.

 

No obligation or liability to any Obligor under any of the Initial Loans,
Substitute Loans or Additional Loans is intended to be assumed by the Trust
Depositor, the Trustees, the Issuer or the Securityholders under or as a result
of this Agreement and the transactions contemplated hereby.

 

 

Section 7.03

Operation of Indemnities.

 

If the Seller has made any indemnity payments to an Indemnified Party pursuant
to this Article VII and such Indemnified Party thereafter collects any such
amounts from others, such Indemnified Party will repay such amounts collected to
the Seller.

 

23

--------------------------------------------------------------------------------

 

 

ARTICLE VIII

MISCELLANEOUS

 

 

Section 8.01

Amendment.

 

(a)     This Agreement may be amended from time to time by the parties hereto by
written agreement, with the prior written consent of the Trustee but without the
consent of any Securityholder, to (i) cure any ambiguity or to correct or
supplement any provisions herein that may be inconsistent with any other
provisions in this Agreement or in the Offering Memorandum, (ii) comply with any
changes in the Code, USA PATRIOT Act, or U.S. securities laws (including the
regulations implementing such laws), (iii) add to the covenants of any party
hereto for the benefit of the Securityholders, and (iv) add any new provisions
with respect to matters or questions arising under this Agreement which shall
not be inconsistent with the provisions of this Agreement; provided that no such
amendment shall materially and adversely affect the interests of any Noteholder.
Notice of any such proposed amendment must be sent to all Securityholders and
the Rating Agency at least ten (10) Business Days prior to the execution of such
amendment and (y) such amendment shall not be deemed to materially and adversely
affect the interests of any Noteholder if the Person requesting such amendment
obtains an Opinion of Counsel addressed to the Trustee to that effect.

 

(b)     Except as provided in Section 8.01(a) hereof, this Agreement may be
amended from time to time by the parties hereto by written agreement, with the
prior written consent of the Trustee and with the consent of the Majority
Noteholders and with notice to each of the Rating Agency and the Owner Trustee,
for the purpose of adding any provisions to or changing in any manner or
eliminating any of the provisions of this Agreement or of modifying in any
manner the rights of the Securityholders; provided that (i) if such amendment
materially and adversely affects any Notes, such amendment shall also require
the consent of the majority of the Outstanding Principal Balance of such Notes
and (ii) no such amendment shall reduce in any manner the amount of, or delay
the timing of, any amounts received on any Initial Loans, Substitute Loans or
Additional Loans which are required to be distributed on any Note or the
Certificate without the consent of the Holder of such Note or the Certificate or
reduce the percentage of Securityholders that are required to consent to any
such amendment without the consent of the Securityholders holding 100% of the
Notes or the Certificate affected thereby.

 

(c)     [Reserved].

 

(d)     Promptly after the execution of any such amendment or consent, written
notification of the substance of such amendment or consent shall be furnished by
the Trustee to the Noteholders, by the Owner Trustee to the Certificateholders
and by the Seller to the Rating Agency. It shall not be necessary for the
consent of any Securityholders required pursuant to Section 8.01(b) to approve
the particular form of any proposed amendment or consent, but it shall be
sufficient if such consent shall approve the substance thereof. The manner of
obtaining such consents and of evidencing the authorization by the
Securityholders of the execution thereof shall be subject to such reasonable
requirements as the Trustee may prescribe for the Noteholders and as the Owner
Trustee may prescribe for the Certificateholders.

 

24

--------------------------------------------------------------------------------

 

 

(e)     Prior to the execution of any amendment to this Agreement, the Owner
Trustee and the Trustee shall be entitled to receive and conclusively rely upon
an Opinion of Counsel (which Opinion of Counsel may rely upon an Officer’s
Certificate of the Servicer with respect to the effect of any such amendment on
the economic interests of any Securityholders) stating that the execution of
such amendment is authorized or permitted by this Agreement. Each of the Trustee
and the Owner Trustee may, but shall not be obligated to, enter into or consent
to any such amendment that affects such Person’s own rights, duties, indemnities
or immunities under this Agreement or otherwise.

 

 

Section 8.02

Governing Law.

 

(a)     THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO ITS CONFLICT OF LAW
PROVISIONS (OTHER THAN SECTION 5-1401 AND 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW), AND THE OBLIGATIONS, RIGHTS, AND REMEDIES OF THE PARTIES UNDER
THE AGREEMENT SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

 

(b)     EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH
THIS AGREEMENT. EACH PARTY HERETO (I) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (II) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION 8.02(b).

 

 

Section 8.03

Notices.

 

All notices, demands, certificates, requests and communications hereunder
(“notices”) shall be in writing and shall be effective (a) upon receipt when
sent through the U.S. mails, registered or certified mail, return receipt
requested, postage prepaid, with such receipt to be effective the date of
delivery indicated on the return receipt, or (b) one Business Day after delivery
to an overnight courier, or (c) on the date personally delivered to a
Responsible Officer of the party to which sent, or (d) on the date transmitted
by legible telecopier with a confirmation of receipt, in all cases addressed to
the recipient as follows:

 

 

(i)

if to the Servicer or the Seller:

 

Hercules Capital, Inc.

400 Hamilton Avenue, Suite 310

Palo Alto, California 94301

Attention: Chief Financial Officer

Re: Hercules Capital Funding Trust 2019-1

Telephone: (650) 289-3060

Facsimile No.: (650) 473-9194

 

25

--------------------------------------------------------------------------------

 

 

with a copy to:

 

Hercules Capital, Inc.

400 Hamilton Avenue, Suite 310

Palo Alto, California 94301

Attention: General Counsel

Re: Hercules Capital Funding Trust 2019-1

Telephone: (650) 289-3060

Facsimile No.: (650) 473-9194

 

 

(ii)

if to the Trust Depositor:

 

Hercules Capital Funding 2019-1 LLC

c/o Hercules Capital, Inc.

400 Hamilton Avenue, Suite 310

Palo Alto, California 94301

Attention: Chief Financial Officer

Re: Hercules Capital Funding Trust 2019-1

Telephone: (650) 289-3060

Facsimile No.: (650) 473-9194

 

with a copy to:

 

Hercules Capital Funding 2019-1 LLC

c/o Hercules Capital, Inc.

400 Hamilton Avenue, Suite 310

Palo Alto, California 94301

Attention: General Counsel

Re: Hercules Capital Funding Trust 2019-1

Telephone: (650) 289-3060

Facsimile No.: (650) 473-9194

 

 

(iii)

if to the Trustee:

 

U.S. Bank National Association

Global Corporate Trust

One Federal Street, Third Floor

Boston, Massachusetts 02110

Attention: Jack Lindsay

Ref: Hercules Capital Funding Trust 2019-1

Facsimile No.: (855) 869-2187

 

26

--------------------------------------------------------------------------------

 

 

 

(iv)

if to the Backup Servicer:

 

U.S. Bank National Association

60 Livingston Avenue

EP-MN-WS3D

St. Paul, Minnesota 55107

Attention: Deborah Jones Franco

Ref: Hercules Capital Funding Trust 2019-1

Facsimile No.: (651) 495-8090

 

 

(v)

If to the Custodian with respect to Loan Files:

 

U.S. Bank National Association

Document Custody Services

1719 Otis Way

Florence, South Carolina 29501

Attention: Steven Garrett

Ref: Hercules Capital Funding Trust 2019-1

 

 

(vi)

if to the Owner Trustee:

 

Wilmington Trust, National Association

1100 North Market Street

Wilmington, Delaware 19890

Attention: Corporate Trust Administration

Facsimile No.: (302) 636-4140

 

with a copy to:

 

the Seller and the Servicer as provided in clause (i) above

 

 

(vii)

if to the Issuer:

 

Hercules Capital Funding Trust 2019-1

c/o Wilmington Trust, National Association

1100 North Market Street

Wilmington, Delaware 19890

Attention: Corporate Trust Administration

Facsimile No.: (302) 636-4140

 

with a copy to:

 

the Seller and the Servicer as provided in clause (i) above

 

 

(viii)

if to the Rating Agency:

 

Kroll Bond Rating Agency, Inc.

805 Third Avenue, 29th Floor

New York, New York 10022

Attn: ABS Surveillance

 

27

--------------------------------------------------------------------------------

 

 

 

(ix)

if to the Initial Purchaser:

 

Guggenheim Securities, LLC

330 Madison Avenue

New York, New York 10017

Attention: Chief Operating Officer / General Counsel

Re: Hercules Capital Funding Trust 2019-1

Facsimile No.: (646) 786-4931

 

Each party hereto may, by notice given in accordance herewith to each of the
other parties hereto, designate any further or different address to which
subsequent notices shall be sent.

 

 

Section 8.04

Severability of Provisions.

 

If one or more of the covenants, agreements, provisions or terms of this
Agreement shall be for any reason whatsoever prohibited or held invalid or
unenforceable, then such covenants, agreements, provisions or terms shall be
deemed severable from the remaining covenants, agreements, provisions or terms
of this Agreement and shall in no way affect the validity or enforceability of
the other provisions of this Agreement, the Notes or Certificates or the rights
of the Securityholders, and any such prohibition, invalidity or unenforceability
in any jurisdiction shall not invalidate or render unenforceable such covenants,
agreements, provisions or terms in any other jurisdiction.

 

 

Section 8.05

Third Party Beneficiaries.

 

Except as otherwise specifically provided herein, the parties hereto hereby
manifest their intent that no third party (other than the Issuer, the Trustee
and the Owner Trustee) shall be deemed a third party beneficiary of this
Agreement, and specifically that the Obligors are not third party beneficiaries
of this Agreement.

 

 

Section 8.06

Counterparts.

 

This Agreement may be executed by facsimile signature and in several
counterparts, each of which shall be an original and all of which shall together
constitute but one and the same instrument.

 

 

Section 8.07

Headings.

 

The headings of the various Articles and Sections herein are for convenience of
reference only and shall not define or limit any of the terms or provisions
hereof.

 

 

Section 8.08

No Bankruptcy Petition; Disclaimer.

 

(a)     Each of the Seller and the Trust Depositor covenants and agrees that,
prior to the date that is one year and one day (or, if longer, the preference
period then in effect and one day) after the payment in full of all amounts
owing in respect of all outstanding Notes rated by any Rating Agency, it will
not institute against the Trust Depositor (in the case of the Seller), or the
Issuer, or join any other Person in instituting against the Trust Depositor or
the Issuer, any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceedings or other similar proceedings under the laws of the
United States or any state of the United States. This Section 8.08 will survive
the termination of this Agreement.

 

28

--------------------------------------------------------------------------------

 

 

(b)     The provisions of this Section 8.08 shall be for the third party benefit
of those entitled to rely thereon, including the Securityholders, and shall
survive the termination of this Agreement.

 

 

Section 8.09

Jurisdiction.

 

Any legal action or proceeding with respect to this Agreement may be brought in
the courts of the United States for the Southern District of New York, and by
execution and delivery of this Agreement, each party hereto consents, for itself
and in respect of its property, to the non-exclusive jurisdiction of those
courts. Each such party irrevocably waives any objection, including any
objection to the laying of venue or based on the grounds of forum non
conveniens, which it may now or hereafter have to the bringing of any action or
proceeding in such jurisdiction in respect of this Agreement or any document
related hereto.

 

 

Section 8.10

Prohibited Transactions with Respect to the Issuer.

 

The Seller shall not:

 

(a)     Provide credit to any Noteholder or Certificateholder for the purpose of
enabling such Noteholder or Certificateholder to purchase Notes or Certificates,
respectively;

 

(b)     Purchase any Notes or Certificates in an agency or trustee capacity; or

 

(c)     Except in its capacity as Servicer as provided in the Sale and Servicing
Agreement, lend any money to the Issuer.

 

 

Section 8.11

No Partnership.

 

Nothing herein contained shall be deemed or construed to create a co-partnership
or joint venture between the parties hereto.

 

 

Section 8.12

Successors and Assigns.

 

This Agreement shall inure to the benefit of and be binding upon the parties
hereto and their respective successors and permitted assigns.

 

 

Section 8.13

Duration of Agreement.

 

This Agreement shall continue in existence and effect until the termination of
the Sale and Servicing Agreement.

 

29

--------------------------------------------------------------------------------

 

 

 

Section 8.14

Limited Recourse.

 

The obligations of the Trust Depositor and the Seller under this Agreement and
the other Transaction Documents are solely the obligations of the Trust
Depositor and the Seller, respectively. No recourse shall be had for the payment
of any amount owing by the Trust Depositor or the Seller or otherwise under this
Agreement, any other Transaction Document or for the payment by the Trust
Depositor or the Seller of any fee in respect hereof or thereof or any other
obligation or claim of or against the Trust Depositor or the Seller arising out
of or based upon this Agreement or any other Transaction Document, against any
Affiliate, shareholder, partner, manager, member, director, officer, employee,
representative or agent of the Trust Depositor or the Seller or of any Affiliate
of such Person. The provisions of this Section 8.14 shall survive the
termination of this Agreement.

 

[Remainder of Page Intentionally Left Blank.]

 

 

 

 

 

 

 

 

30

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective officers as of the day and year first above
written.

 

  HERCULES CAPITAL, INC.,
as the Seller               By:     Name:     Title:                 HERCULES
CAPITAL FUNDING 2019-1 LLC
as the Trust Depositor               By:     Name:     Title:  

 

 

 

 

 

 

 

 

 

 

     
     

Hercules Capital Funding Trust 2019-1
Sale and Contribution Agreement

 

--------------------------------------------------------------------------------

 

 

Exhibit A
Form of Assignment

 

[____], 20[__]

 

In accordance with the Sale and Contribution Agreement (the “Agreement”), dated
as of January 22, 2019, made by and between the undersigned, Hercules Capital,
Inc., as the Seller, and Hercules Capital Funding 2019-1 LLC, as the Trust
Depositor (the “Trust Depositor”), as assignee thereunder, the undersigned does
hereby sell, transfer, convey and assign, set over and otherwise convey to the
Issuer, on behalf of the Trust Depositor, all of the Seller’s right, title and
interest in and to the following:

 

(1)     the Loans listed on Schedule A of the Agreement and all monies due, to
become due or paid in respect thereof accruing on and after the Closing Date and
all Insurance Proceeds, Liquidation Proceeds, Released Mortgaged Property
Proceeds and other recoveries thereon, in each case as they arise after the
Closing Date;

 

(2)     all security interests and Liens and Related Property subject thereto
from time to time purporting to secure payment by Obligors under such Loans;

 

(3)     all guaranties, indemnities and warranties, and other agreements or
arrangements of whatever character from time to time supporting or securing
payment of such Loans;

 

(4)     the Transaction Accounts, together with all cash and investments in each
of the foregoing;

 

(5)     all collections and Records (including Computer Records) with respect to
the foregoing;

 

(i)     all documents relating to the applicable Loan Files; and

 

(ii)     all income, payments, proceeds and other benefits of any and all of the
foregoing, including but not limited to, all accounts, cash and currency,
chattel paper, electronic chattel paper, tangible chattel paper, copyrights,
copyright licenses, equipment, fixtures, general intangibles, instruments,
commercial tort claims, deposit accounts, inventory, investment property, letter
of credit rights, software, supporting obligations, accessions, and other
property consisting of, arising out of, or related to the foregoing, but
excluding any Excluded Amount with respect thereto.

 

Capitalized terms used herein have the meaning given such terms in the
Agreement.

 

This Assignment is made pursuant to and in reliance upon the representations and
warranties on the part of the undersigned contained in Article III of the
Agreement and no others.

 

A-1

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the undersigned has caused this Assignment to be duly
executed on the date written above.

 

 

  HERCULES CAPITAL, INC., as the Seller         By:     Name:     Title:        
       

HERCULES CAPITAL FUNDING 2019-1 LLC,

as the Trust Depositor

              By:     Name:     Title:  

 

 

 

 

 

 

 

Hercules Capital Funding Trust 2019-1

Sale and Contribution Agreement – Assignment

 

 

--------------------------------------------------------------------------------

 

 

Schedule A

 

Initial Loans

 

 

Accounting

System

Number /

Collateral ID

Outstanding

Balance at

Cutoff Date

Funding

Maturity

Date

Loan

Type

Agent

Status

Agent

Note Status

UCC Filing in

Seller’s Name

 

 

 

 

 

 

           

 

 

S-A-1